Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1-14, 16, 17, 19, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/184490 Adhikari et al. with US Pat. No. 3574150 Jefferson et al. and US Pat. Application Publication No. 2005/0013793 Beckman et al. each being cited as evidence.

Jefferson evidences that polyurethane reactions proceed in a stepwise fashion with increasing molecular weight and corresponding increase in viscosity until a solid or gel 
It would have been clear to the ordinary skilled artisan reading Jefferson that the polyurethane reaction occurs in a stepwise fashion giving an increase in viscosity as the polyols react with the polyisocyanates to form ever increasing molecular weight molecules and that the reaction takes place over an amount of time depending on the reaction temperature and catalyst presence.  The earlier reaction mixtures are of lower viscosity and therefore lower molecular weight as evidenced by the relationship between viscosity and molecular weight evidenced by the definition of “viscosity average molecular weight”.

Beckman, paragraph [0018] shows PCL to mean polycaprolactone polyols in the polyurethane arts.

Regarding claims 1-5 and 8-14:

Adhikari discloses a process for preparing a polymeric membrane for materials used in crop production in which an aqueous dispersion of polyurethane or polyurethane-urea elastomer is made from a copolymer falling within the scope of the instantly claimed Formula 1.  See Adhikari, the abstract, paragraphs [1], [8], [11], [12], [13], [15], [24], [25], [26], [27], [28], [29], 

It is clear, from the consideration of the above discussed teachings of Jefferson, that the polyurethane forming reaction of Adhikari necessarily forms reaction products of the polyols and polyisocyanates which fall within the scope of the instantly claimed Formula 1 at an intermediate point in time prior to reaction completion.  It is noted that the reaction mixture necessarily creates some molecules having polyol-diisocyanate-polyol.  The terminal OH groups are the instantly claimed end capping groups A1 and A2 of the instant claims 1 and 11.  The connections of the polyols with the diisocyanate fall within the scope of the instantly claimed moiety L which is a divalent linking compound which is a urethane.  The language describing L of the instant claims 1, 5, and 13 is taken as reading on compounds that give urethane groups rather than only a single urethane group because the exemplified L groups of the instant claims are provided by diisocyanates.  See the instant specification, paragraphs [00223]-[00226] in which the linking group L is provided by the recited diisocyanate. The polyesters polyols of Adhikari give the instantly claimed moieties Y1 and Y2.  The instantly claimed n and q are met by the reaction of Adhikari for the intermediates containing 2 to 50 instances of Y1 and Y2.  Also, the instantly claimed L may be an ester group.  The ester groups in the middle of the polyester polyols of Adhikari therefore necessarily contain the instantly claimed number of Y1 and Y2 at some point in the reaction of the polyols and polyisocyanates of Adhikari.  The polyols initially reacted with diisocyanate of Adhikari of Adhikari, paragraphs [152], noting the polycaprolactone polyol, e.g. PCL, fall within the scope of the instantly claimed Formula 1 of the instant claims 1, 2, 3, and 4.  The instant claim 10 does not require the polyether macrodiol to be chosen.  It merely further 
The reaction of Adhikari, paragraph [164] reacts DICAP having a molecular weight of 1100.  For the reasons stated above, the polyurethane polyols which are intermediate reaction products and which have 4 or more DICAP units necessarily give molecular weights within the scope of the instant claim 12 and fall within the scope of the instant claim 1. 

Adhikari does not define “PCL”.  “PCL” is a conventional abbreviation of polycaparolactone as evidenced by the instant specification, paragraph [00136], noting “PCL” in “Scheme 1: Showing PUU synthesis scheme using linked PCL polyol”.  Beckman, paragraph [0018] also shows PCL to reference polycaprolactone polyols in the polyurethane arts.  Coupled with “polycaprolactone polyols” of Adhikari’s paragraph [27], Adhikari’s recitation of PCL in their examples is taken as referencing polycaprolactone polyols.  The common inventor between the instant application and the Adhikari reference cited above is requested to clarify the meaning of “PCL” in the examples of the above cited Adhikari reference in keeping with their duties under 37 CFR 1.56.
“PCL” of the examples of Adhikari is taken as referencing polycaprolactone polyols therefore.

The subsequent reaction of the intermediates of Adhikari with the remainder of the diisocyanate of Adhikari falls within the scope of the recited reaction of Formula 1 and the diisocyanate or polyisocyanate of the instant claims. 

The aqueous polyurethane dispersions of Adhikari are then sprayed onto materials to be used in crop production to form a polymeric membrane on the materials such as soils, which falls within the scope of the instant claims 1, 8, and 9.  See Adhikari, the abstract, paragraphs [1], [8], [119], [121], [122], [153], [162], [164], and [166], and claim 1.
Adhikari thereby anticipates the instant claims 1-5 and 8-14.

Regarding claim 6:

Adhikari, paragraph [31] states that the prepolymer “may be conducted in the presence of a catalyst”.  “May be” indicates that it is not required.  It is therefore taken that Adhikari discloses making their polyurethanes without catalyst which falls within the scope of the instant claim 6.

Regarding claim 7:

While Adhikari’s examples use organic solvents, the broad disclosure of Adhikari does not require organic solvents to be used in production of Adhikari’s polyurethanes.  Adhikari is therefore taken as disclosing making their polyurethanes without expensive, EPA regulated, flammable, harmful organic solvents.   

Regarding claims 16 and 17:

The BMPA of Adhikari’s examples of paragraphs [152], [161], noting the BMPA of paragraph [101] which is referenced by the recitation of “The process of Example 1 was repeated”, and [164] fall within the scope of the instant claims 16 and 17.

Regarding claim 19:

Adhikari, paragraph [152] contains 59.512 g of solids per 147.712 g of total composition which gives 40.289% by weight of polyurethane-urea in the aqueous dispersion.  This anticipates the instant claim 19.

Regarding claim 28:

The crop of Adhikari is necessarily planted before, during, or after applying the aqueous dispersion to the soil because those are all of the times possible for crop planting relative to soil coating.  See Adhikari, paragraph [13].


4.      Claims 6, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184490 Adhikari et al. with US Pat. No. 3574150 Jefferson et al. and US Pat. Application Publication No. 2005/0013793 Beckman et al. each being cited as evidence.

The discussion of paragraph 3 above is repeated here in its entirety.

Adhikari does not exemplify the instant claims 6 and 7.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethanes of Adhikari without catalysts because “may be” of Adhikari, paragraph [31] indicates that catalyst is not required, and the polyurethane reaction occurs without catalyst though it will take longer.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethanes of Adhikari without organic solvents because Adhikari’s broad disclosure does not require any organic solvent, and the polyurethane forming reaction is known to occur without organic solvent as shown by Adhikari, paragraph [97] though heating is required to liquify the reactants to maximize contact between the isocyanate and isocyanate reactive groups, and the molten polyurethanes containing larger amounts of hydrophilic content, including ionic groups and polypropylene oxide chains, would have been expected to readily disperse in water without organic solvent.  The above would require the additional heating and costs associated therewith that are not required when organic solvent is used to liquify the reaction mixtures.

Adhikari discloses making their films black to control weed growth at paragraph [60].  This paragraph also discloses putting pigments in the polyurethane compositions but does not specify carbon black.
.

5.      Claims 1-14, 16, 17, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2168489 Bayer, the translation provided by the applicant being referenced below.

Regarding claims 1-5, 7-9, 11-14:

The Bayer reference discloses spraying an aqueous dispersion of polyurethane onto soil.  See page 4, lines 25-32, page 13, line 36 to page 14, line 11, page 14, lines 25-30, page 17, lines 9-15, page 18, lines 34-37, noting the spraying of the polyurethane dispersions, page 21, lines 9-11, of which the thin films are the instantly claimed membranes, and page 28, lines 13-37.  
The polyurethanes of the Bayer document are made by reacting high molecular weight polyols with polyisocyanates and chain extenders having active hydrogen groups.  See the Bayer document, page 5, lines 10-16.  The polyurethane may be made without organic solvent which falls within the scope of the instant claim 7.  See the Bayer document, page 5, lines 4-5 as read in the entire discussion of page 4, line 34 to page 5, line 8 and page 12, lines 31-33.  The polyisocyanates of the Bayer document, page 6, lines 4-14 fall within the scope of the 
The high molecular weight polyols of the Bayer document may be polyester polyols.  See the Bayer document, page 9, lines 33-35, page 23, lines 5-9, and page 24, lines 25-28, noting the exemplified use of polyester polyols in making the polyurethanes of the Bayer document.  These polyester polyols encompass the polyesters of the instant claims 1, 2, 3, and 4.  The higher molecular weights of the Bayer document, page 5, lines 12-14 and 34 are noted.
Bayer does not exemplify the higher molecular weight polyester polyols and does not disclose the molecular weights of the polyurethanes made by their processes.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the higher molecular weight polyester polyols of the instant claim 4 as the polyester polyols of the Bayer document in making their polyurethanes because they are disclosed by the Bayer document and would have been expected to give predictable results to the polyurethanes, including predictable polymer viscosities and predictable polyurethane molecular weights.  It is noted that molecular weight and viscosity are related by consideration of “viscosity average molecular weight”.  
These larger polyester polyols of the Bayer document fall within the scope of the instantly claimed formula 1 where various polyester moieties therein meet the instantly claimed moieties Y1 and Y2 in amounts of 2 to 50 each with these moieties being connected by ester groups between them in the polyester polyols of Bayer which falls within the scope of the 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethanes of the Bayer document with the lower molecular weight polyester polyols of the Bayer document which fall within the scope of the instant claim 4 such that the polyurethanes have high enough molecular weights to include 4 or more of the polyester polyol moieties between the diisocyanate moieties because such higher molecular weight polyurethanes are expected to have higher physical properties including strength and viscosity.  These polyurethanes have the instantly claimed urethane L moiety of the instant claim 5 between the polyester polyol moieties Y1 and Y2 in amounts of 2 to 50 each.


Regarding claim 6:

The Bayer document does not require catalysts for making their polyurethanes which falls within the scope of the instant claim 6.

Regarding claim 10:



Regarding claims 16 and 17:

The ionic compounds of the Bayer document, page 6, lines 19-30 fall within the scope of the instant claims 16 and 17.  See page 8, lines 25-37 and page 9, lines 1-12 of the Bayer document.  See page 15, lines 18-34 and page 16, lines 1-9 of the Bayer document.

Regarding claim 19:

The Bayer document, page 20, lines 25-31 encompasses the amounts of the instant claim 19.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethanes of the Bayer document with the concentrations of polyurethane of the instant claim 19 because they are encompassed by the Bayer document and the solids content would provide only predictable results including predictable dispersion viscosity and predictable film thicknesses on spraying.

Regarding claim 28:

.

6.      Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the invention of the instant claim 20 and does not provide proper rationale to modify the prior art into the instantly claimed inventions.  The prior art cited above discloses much higher amounts of polyurethane per square meter.  No motivation is seen to reduce the prior art amounts to the very small amounts of the instant claim 20.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762